Hill, Justice.
William Murray Cooper was tried and convicted of the offense of murder and received a sentence of life imprisonment. He appeals enumerating one error.
The defendant killed his niece with a pistol. The defendant had been in and out of Central State Hospital for the past 16 years. His sister, who was the mother of the deceased, and two sisters of the deceased witnessed the shooting and testified against the defendant at trial. They each stated that the defendant appeared sane at the time of the shooting.
The defendant’s mother was one of the witnesses called to prove the defense of insanity at the time of the *503offense. She stated that the defendant was insane and that he had never been sane. Defense counsel then asked her to state the defendant’s reputation within the family and within the community as to sanity. The court sustained the district attorney’s objections. On appeal the defendant urges that his attorney was attempting to impeach the credibility of the three eyewitness family members, not to prove the fact of sanity or insanity.
Submitted January 21, 1977 —
Decided March 8, 1977.
Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Richard E. Hicks, Assistant District Attorney, Arthur K. Bolton, Attorney General, Isaac Byrd, Staff Assistant Attorney General, for appellee.
Insanity cannot be proved by the reputation or opinion of the neighborhood. Foster v. Brooks, 6 Ga. 287 (1) (1849). Moreover, a witness testifying as to the sanity of another person based upon the witness’ personal observation of that person at a particular time and place cannot be impeached by showing that the general opinion in the witness’ family, or in the community, is contrary to the witness’ stated opinion. The trial court correctly sustained the district attorney’s objections.

Judgment affirmed.


All the Justices concur.